      Case 5:20-cv-00069-MTT-MSH Document 6 Filed 09/09/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

BRANDON K. SMITH,                :
                                 :
           Plaintiff,            :
      VS.                        :                 NO. 5:20-CV-00069-MTT-MSH
                                 :
UNNAMED DEFENDANTS,              :
                                 :
           Defendants.           :
________________________________ :

                                          ORDER

       Presently pending before the Court is a document (ECF No. 1) that has been

construed as a complaint seeking relief pursuant to 42 U.S.C. § 1983 filed by pro se

Plaintiff Brandon K. Smith, a prisoner most recently incarcerated in the Macon State Prison

in Oglethorpe, Georgia. On April 29, 2020, Plaintiff was ordered to (1) either pay the

Court’s filing fee in full or file a non-prisoner motion for leave to proceed in forma pauperis

and (2) recast his Complaint on the Court’s standard form. Plaintiff was given twenty-one

(21) days to comply, and he was warned that the failure to fully and timely comply could

result in the dismissal of his Complaint. See generally Order, Apr. 29, 2020, ECF No. 4.

       The time for compliance passed without a response from Plaintiff. As such, on July

21, 2020, Plaintiff was ordered to respond and show cause why his lawsuit should not be

dismissed for failing to comply with the Court’s orders and instructions. Plaintiff was

again given twenty-one (21) days to respond, and he was again warned that the failure to

comply would result in dismissal of his Complaint. See generally Order, July 21, 2020,

ECF No. 5.
      Case 5:20-cv-00069-MTT-MSH Document 6 Filed 09/09/20 Page 2 of 2



       The time for compliance has again passed without a response from Plaintiff. This

action is therefore DISMISSED without prejudice for Plaintiff’s failure to diligently

prosecute his claims and for his failure to comply with the Court’s orders and instructions.

See Fed. R. Civ. P. 41; see also Brown v. Tallahassee Police Dep't, 205 F. App'x 802, 802

(11th Cir. 2006) (per curiam) (“The court may dismiss an action sua sponte under Rule

41(b) for failure to prosecute or failure to obey a court order.”) (citing Lopez v. Aransas

Cnty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir.1978)).

       SO ORDERED, this 9th day of September, 2020.

                                   S/ Marc T. Treadwell
                                   MARC T. TREADWELL, CHIEF JUDGE
                                   UNITED STATES DISTRICT COURT




                                             2
